Citation Nr: 1827711	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  12-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD), and to include as secondary to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1985 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In a March 2017 decision, the Board denied entitlement to service connection for an acquired psychiatric disorder, which the Veteran then appealed to the United States Court of Appeals for Veterans Claims (the Court or CAVC).  In November 2017, the Court, based on a Joint Motion for Remand, vacated the Board's denial and remanded the issue for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, a remand is necessary to afford the Veteran every possible consideration. 

The Veteran contends that he currently suffers from a psychiatric condition, to include depression and PTSD, which are related to his active duty.  The Veteran further contends that he has suffered from depression due to his chronic pain caused by his service-connected disabilities, to include his lumbar and cervical spine conditions. 

The Board notes that the Veteran was never provided a VA examination for his claimed condition(s).  VA's duty to assist includes providing a medical examination and obtaining an opinion when it is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159 (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  The threshold for finding a link between a current disability and service so as to require medical examination is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In the present case, the evidence of record shows the Veteran has been diagnosed with depression and has been treated for PTSD-like symptoms.  Further, the Veteran's VA treatment records show the Veteran's depression was noted as secondary to chronic pain.  The November 2017 Joint Motion for Remand found, in part, that the March 2017 Board decision did not consider the Veteran's diagnosis of depression in its analysis.  Given this, the Board finds that a remand is required in order to obtain a medical examination with an opinion addressing the nature and etiology of the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to the Veteran's psychiatric disorder claim.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any psychiatric condition.  The record and a copy of this Remand must be made available to the examiner.

The examiner should state all psychiatric disabilities that are present, including depression.  Thereafter, following a review of the entire record, to include the Veteran's competent lay statements, as well as the Veteran's report regarding the onset and progression of his current symptomatology, the examiner should opine for each disability as to the following:

a) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric condition is due to his service-connected disabilities, to include his low back, neck, and shoulder pain.   

b) Whether it is at least as likely as not (50 percent probability or more) that the Veteran's psychiatric condition is aggravated by his service-connected disabilities.  "Aggravation" is defined as any worsening beyond the natural progression of the disability.  

(c)  If the Veteran's psychiatric condition is NOT due to or aggravated by his service-connected disabilities, is it at least as likely as not (50 percent probability or more) that the Veteran's psychiatric condition is related to his period of active service, to include his account of witnessing people trying to get over the Berlin wall and subsequently getting dragged away, as well as other in-service traumatic accounts. 

In offering any opinion, the examiner must consider the full record, to include the lay statements regarding in-service incurrence, and the opinion should reflect such consideration.

A clearly stated rationale for any opinion offered should be provided and must not be based solely on the lack of any in-service records. 

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain whether the inability is due to the limits of the examiner's medical knowledge, medical knowledge in general or there is evidence that, if obtained, would permit the opinion to be provided.

3.  After completion of the above, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and afford them a reasonable opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

